Bunn, C, J., (after stating the facts.) We do not see why or upon what grounds. the court set aside the two mortgage sales, or either of them, as there is nothing in the record to give us any information on the subject. But, without some affirmative showing to the contrary, we must presume in favor of the action of the court in this as in all other matters. The filing of the amended complaint, although' it was done by direction of the court as part of the poeeedings in the case, was in effect the institution of a new suit, since it had for its object the foreclosure of the two mortgages and a sale thereunder, whereas the original suit had for its object the retention of funds which were then in the hands of Hamilton, the purchaser at the sale under thefirst mortgage, and a distribution of the same to the payment of the mortgage debts secured by the junior mortgage. Furthermore, it does not appear that defendants appeared, and answered the amended complaint under the permission of the court aforesaid or otherwise, but that, on the hearing, their original answers were treated as their answers in the new proceeding. But the record shows that the parties all appeared by their attorneys, and these irregularities, if they were such, appear to have been waived, and the cause was suffered to proceed, as stated, to decree. In the decree itself we see no reversible error. It is therefore affirmed.